Exhibit 10.5
 
 
[image0.jpg]
 

         
For Bank of America Use Only
 
Application and Agreement for Standby Letter of Credit
TO: Bank of America, N.A. (“Bank of America”)
 
L/C No.
  A. Application.        
1. Applicant Name & Address requests Bank of America to issue an irrevocable
letter of credit (the “Letter of Credit”) as follows:
 
2.
 In favor of (Beneficiary Name and Address):
 
 ☐Full text teletransmission
 Airmail
 Courier
         
  Qualcomm Incorporated
   
  NXP Semiconductors N.V.
    
  5775 Morehouse Drive
   
  Attention: Luc de Dobbeleer
   
  San Diego, CA 92121 USA
   
  High Tech Campus 60
           
  5656 AG Eindhoven
          
  The Netherlands
     
  Tel.: +31 6 204 18948; email:Luc.de.dobbeleer@nxp.com
  3. For Account of / Named Applicant on the Letter of Credit
(Name and address (PO Box is not acceptable), if different from Applicant):
 
3a.
  Is this party legally related to 1. Applicant through ownership?
   Yes                           No
         
  If yes, please indicate relationship:
         
 
 
 Parent
 Subsidiary
 
 Affiliate
 Owner
         
  If No, provide the following:
   
  Qualcomm River Holdings B.V.
   
  a. Tax id number/country equivalent:
   
  Science Park 400, Matrix II, 1098XH
   
  b. If an individual, Date of Birth:
   
  Amsterdam, The Netherlands
   
  c. Brief explanation of why applicant is applying for a Letter of Credit for a
non-related entity
                          4. Advising Bank (If applicable)  
5.
Brief description of underlying transaction:
 
         
  Related to Purchase Agreement entered into between 
            Qualcomm River Holdings B.V. and NXP Semiconductors N.V.            
                                   

 

6. Amount: 
  Fifty Million US Dollars
 (
   $50,000,000.00
 )     (in words and figures)         Currency:          
(if left blank, U.S. Dollars)
     

    Expiration Date. Drafts to be drawn on and presented at Bank of America’s
Address set forth in the Letter of Credit on or
before:      06/30/2018            
 

 

If this box is marked, Applicant authorizes Bank of America to effect payment of
any sums due under this Application and Agreement by means of debiting
Applicant’s account with Bank of America set forth below. This authorization
does not effect the obligation of Applicant to pay such sums when due, if there
are insufficient funds in such account to make such payment when due, or if Bank
of America fails to debit the account, and this authorization does not effect
any setoff rights of Bank of America at law or in equity. Applicant’s account
number with Bank of America _______________________________ .

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Page 1

--------------------------------------------------------------------------------

 
 
 
 
7.  Available by drafts drawn at sight on Bank of America when accompanied by
the following documentation:
   
a.
The original Letter of Credit.
 
b.
The signed statement of the Beneficiary worded as follows (state wording that is
to appear in the statement accompanying the draft; specify if such wording must
be exact): Yes
   
Please see attached
 
 
 
 
 
 
 
 
 
8.  Special Instructions:






 
 
 
 
 
 

--------------------------------------------------------------------------------

Page 2

--------------------------------------------------------------------------------

 
B.  Agreement.
THIS STANDBY LETTER OF CREDIT AGREEMENT (this “Agreement”) is issued by the
undersigned applicant (the “Applicant”) in favor of Bank of America, N. A.
(together with its affiliates, the “Bank”).
The Applicant hereby requests that the Bank issue the Letter of Credit (as
defined below) for the account of the Applicant, pursuant to the application for
Letter of Credit attached hereto (“Application”, the Application and Agreement
shall sometimes be collectively referred to as the “Application and Agreement”).
The term “Letter of Credit” shall mean the standby letter of credit issued by
the Bank for the account of the Applicant (including if the letter of credit is
issued jointly for the account of the Applicant and any other Person, as defined
below), in each case as amended or otherwise modified from time to time.
“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity. A standby
letter of credit issued by the Bank pursuant to this Application and Agreement
shall be the Letter of Credit hereunder even if another Person is named as the
“Applicant” or “Account Party” in such Letter of Credit. The Applicant agrees
that, except as provided below, the Letter of Credit shall be subject to the
terms and provisions of this Agreement, and the Applicant further agrees with
and for the benefit of the Bank as follows:
1.  Letter Of Credit Procedures.
(a) Subject to the terms and conditions of this Agreement, the Bank may, in its
sole and complete discretion, issue the Letter of Credit for the account of the
Applicant; provided that the terms and provisions of the Letter of Credit and
the Application therefor shall be satisfactory to the Bank in its discretion.
(b) Not later than three Banking Days (as defined in UCP 600 and ISP 98 as
applicable, which are defined herein below) prior to the date of the proposed
issuance of the Letter of Credit (or such later date as the Bank shall agree),
the Applicant shall deliver this Application and Agreement for such Letter of
Credit to the Bank. The Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the Bank, by personal delivery or by any other means acceptable to the Bank.
(c) The Applicant authorizes the Bank to set forth the terms of the Application
in the Letter of Credit (and in any amendment thereto) in such language as the
Bank deems appropriate, with such variations from such terms as the Bank may in
its discretion determine to be necessary (which determination shall be
conclusive) and not materially inconsistent with the Application. The Bank may,
but shall not be obligated to, request the Applicant to review the form of the
Letter of Credit prior to issuance thereof, in which case the Applicant shall be
deemed to have approved the form of such Letter of Credit.  Notwithstanding, the
Applicant agrees that the Letter of Credit shall be conclusively presumed to be
in proper form unless the Applicant notifies the Bank in writing of any
inconsistency in the Letter of Credit within three Banking Days of its issuance.
Upon receipt of timely notice of any inconsistency in the Letter of Credit, the
Bank will endeavor to obtain the consent of the Beneficiary and any confirming
bank for an appropriate modification to the Letter of Credit; provided that the
Bank shall have no liability or responsibility for its failure to obtain such
consent.
(d) The Applicant accepts the risk that the Letter of Credit will be interpreted
or applied other than as intended by the Applicant to the extent the Letter of
Credit (i) permits presentation at a place other than the place of issuance,
(ii) permits application of laws or practice rules with which the Applicant or
the Bank is unfamiliar, (iii) includes ambiguous, inconsistent or impossible
requirements, (iv) requires termination or reduction against a presentation made
by the Applicant rather than the Beneficiary or (v) fails to incorporate or
modifies appropriate letter of credit practices rules.
(e) The delivery of this Application and Agreement shall automatically
constitute a representation and warranty by the Applicant to the Bank to the
effect that on the requested date of issuance or amendment of the Letter of
Credit, (i) the representations and warranties of the Applicant set forth in
Section 11 shall be true and correct as of such requested date as though made on
the date thereof and (ii ) no Deposit Event, as defined in Section 3 below,
shall have then occurred and be continuing or will result from the issuance.
(f)        The Letter of Credit may be issued by any office of the Bank in its
sole discretion within or outside the United States.
2.  Applicant Payments.
(a) The Applicant hereby agrees to reimburse the Bank forthwith upon demand in
an amount equal to any payment or disbursement made by the Bank under the Letter
of Credit, together with interest on the amount so paid or disbursed by the Bank
from and including the date of payment or disbursement to but not including the
date the Bank is reimbursed by the Applicant at the interest rate described in
Section 2(g). The obligation of the Applicant to reimburse the Bank under this
Section 2 for payments and disbursements made by the Bank under the Letter of
Credit shall be absolute and unconditional under any and all circumstances,
including, without limitation, the following:
(i)            any failure of any draft, order, instrument, demand or other
document drawn or presented, or to be drawn or presented, under the Letter of
Credit (“Item” or collectively referred to as “Items”) to strictly comply with
the terms of the Letter of Credit;
(ii)          the legality, validity, regularity or enforceability of the Letter
of Credit or of any Item presented thereunder;
(iii)        any defense based on the identity of the transferee of the Letter
of Credit or the sufficiency of the transfer if the Letter of Credit is
transferable;
(iv)         the existence of any claim, set-off, defense or other right that
the Applicant may have at any time against any Beneficiary or transferee of the
Letter of Credit, the Bank or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or any unrelated transaction;
(v)          any Item presented under the Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect;
 
(vi)          honor of a demand for payment presented electronically even if the
Letter of Credit requires that demand be in the form of a draft;
(vii)        waiver by the Bank of any requirement that exists for the Bank’s
protection and not the protection of the Applicant or any waiver by the Bank
which does not in fact materially prejudice the Applicant;
(viii)      any payment made by the Bank in respect of an otherwise complying
Item presented after the date specified as the expiration date of, or the date
by which documents must be received under the Letter of Credit if presentation
after such date is authorized by the UCC, ISP98 or the UCP, as applicable; or
(ix)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
In the event that the Applicant shall provide written notice to the Bank within
five (5) Banking Days of a payment by the Bank, that Applicant disagrees with
the Bank’s findings and it is determined in a final non-appealable order by a
court of competent jurisdiction that any wrongful payment or disbursement made
by the Bank under the Letter of Credit was a result of any act or omission
constituting gross negligence or willful misconduct on the part of the Bank, the
Bank shall refund reimbursement payment paid hereunder by Applicant to the Bank
without interest or cost.
(b) On each fee payment date, so long as any undrawn amount of the Letter of
Credit remains available, Applicant shall pay the Bank the Letter of Credit fee.
The fee payment date(s) shall be the date(s) as Applicant and the Bank may
agree, or in the absence of such agreement, the fee payment date shall be the
date on which the Bank issues the Letter of Credit. The fee shall be at such
rate per annum as Applicant and the Bank may agree or, in the absence of such
agreement, at the rate customarily charged by the Bank at the time such fee is
payable, based upon Applicant’s creditworthiness, as determined by the Bank in
its sole discretion. The applicable Letter of Credit fee shall be calculated and
payable on the undrawn amount of the Letter of Credit as of each fee payment
date, and shall be for the period commencing on such fee payment date and ending
on the day preceding the next fee payment date (or the expiration date of the
Letter of Credit, as the case may be), both dates inclusive. The Letter of
Credit fees will be computed on the basis of a 360-day year and actual days
elapsed. The Bank shall not be required to refund any portion of the Letter of
Credit fees paid for any period during which (i) the Letter of Credit expires or
otherwise terminates or (ii) any undrawn amount of the Letter of Credit is
reduced by drawings or by amendment.
(c) Applicant shall pay the Bank, on demand, commissions and fees for amendments
to, payments under, extensions of or cancellation of the Letter of Credit, and
other services in the amounts Applicant and the Bank may agree or, in the
absence of such agreement, in the amounts customarily charged by the Bank on the
date of the Bank’s demand.
(d) All payments and deposits of any kind by Applicant under this Application
and Agreement, including prepayments, shall be made at the banking center or
office the Bank may designate from time to time. The Bank shall have no
obligation to pay Applicant interest on any such payment, prepayment or deposit
made by Applicant under this Application and Agreement.
(e)  (i) All payments and deposits by Applicant under this Application and
Agreement shall be in the currency in which the Letter of Credit is payable,
except that the Bank may, at its option, require payments and deposits by
Applicant under this Application and Agreement to be made in U.S. Dollars if the
Letter of Credit is payable in a currency other than U.S. Dollars.
(ii) the amount of each payment and each deposit by Applicant under this
Application and Agreement in U.S. Dollars for the Letter of Credit payable in a
currency other than U.S. Dollars shall be determined by converting the relevant
amount to U.S. Dollars at the Conversion Rate in effect:
(A) with respect to each payment under Section 2(a) of this Agreement, on the
date the payment is made by the Bank under or in respect of the Letter of
Credit; and
(B) with respect to each payment not falling under the preceding clause (A) and
each deposit, on the date of the Bank’s demand for such payment or deposit.
(iii) If a U.S. Dollar deposit by Applicant under this Application and Agreement
for the Letter of Credit payable in a foreign currency becomes less than the
U.S. Dollar equivalent of the undrawn amount of the Letter of Credit because of
any variation in rates of exchange, Applicant shall deposit with the Bank, on
demand, additional amounts in U.S. Dollars so that the total amount deposited by
Applicant under this Application and Agreement is not less than the U.S. Dollar
equivalent of the undrawn amount of the Letter of Credit, determined by using
the Conversion Rate on the date of the Bank’s latest demand.
(iv) “Conversion Rate” means the rate quoted by the Bank for the purchase from
the Bank of the relevant currency other than U.S. Dollars with U.S. Dollars.
(f) Applicant shall reimburse or compensate the Bank, on demand, for all costs
incurred, losses suffered and payments made by the Bank which are applied or
allocated by the Bank to the Letter of Credit (as determined by the Bank) by
reason of any and all present or future reserve, capital, deposit, assessment or
similar requirements against (or against any class of or change in or in the
amount of) assets or liabilities of, or commitments or extensions of credit by,
the Bank.
(g) Applicant shall pay interest, on demand, on any amount not paid when due
under this Application and Agreement from the due date until payment in full at
a rate per annum equal to the rate of interest publicly announced from time to
time by the Bank as its prime rate (the “Prime Rate”), plus three percentage
points (not to exceed the maximum rate permitted by applicable law)or as
otherwise agreed by the Bank. The Prime Rate is set by the Bank based on various
factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
credits. The Bank may price credit at, above or below the Prime Rate. Any change
in the Bank’s Prime Rate shall take effect at the opening of business on the day
specified in the Bank’s public announcement of a change in the Bank’s Prime
Rate. Interest will be computed on the basis of a 360-day year and actual days
elapsed.
3.  Deposit Events. Upon the occurrence of any of the following events (each a
“Deposit Event”), Applicant shall deposit with the Bank, on demand (except that
such demand shall

 
 

--------------------------------------------------------------------------------

Page 3

--------------------------------------------------------------------------------

 
not be required in the event of an occurrence described in (b) below) and as
cash security for Applicant’s obligations to the Bank under this Application and
Agreement, an amount equal to the undrawn amount of the Letter of Credit:
(a)  Applicant defaults under any provision of this Application and Agreement;
(b)  Any bankruptcy or similar proceeding is commenced with respect to
Applicant;
(c)  Any default occurs under any other agreement involving the borrowing of
money or the extension of credit under which Applicant may be obligated as
borrower, installment purchaser or guarantor, if such default consists of the
failure to pay any indebtedness when due or if such default permits or causes
the acceleration of any indebtedness or the termination of any commitment to
lend or to extend credit;
(d) Applicant or any of its affiliates defaults on any other obligation to the
Bank;
(e) In the opinion of the Bank, any material adverse change occurs in
Applicant’s business, operations, financial condition or ability to perform its
obligations under this Application and Agreement;
(f) Any guarantee of Applicant’s obligations under this Application and
Agreement terminates, is revoked or its validity is contested by the guarantor,
or any of the events set forth in (b) through (e) above occur with respect to
the guarantor rather than the Applicant; or
(g) Any court order, injunction or other legal process is issued restraining or
seeking to restrain drawing or payment under the Letter of Credit.
4.  Charge to Accounts. If the Bank is unable to debit the account, if any,
specified on the Application, Applicant authorizes the Bank to charge any of
Applicant’s accounts with the Bank, or any affiliate of the Bank, for all
amounts then due and payable to the Bank under this Application and Agreement.
5.  Indemnities.
(a) Applicant will indemnify and hold the Bank (such term to include for
purposes of this Section 5 affiliates of the Bank and its affiliates’ officers,
directors, employees and agents) harmless from and against (i) all loss or
damage arising out of the issuance by the Bank, or any other action taken by any
such indemnified party in connection with the Letter of Credit including any
loss or damage arising in whole or in part from the negligence of the party
seeking indemnification, but excluding any loss or damage resulting from the
gross negligence or willful misconduct of the party seeking indemnification, and
(ii) all costs and expenses (including reasonable attorneys’ fees and allocated
costs of in-house counsel and legal expenses) of all claims or legal proceedings
arising out of the issuance and all actions arising from or relating to issuance
by the Bank of the Letter of Credit or incident to the collection of amounts
owed by Applicant hereunder or the enforcement of the rights of the Bank
hereunder, including, without limitation, legal proceedings related to any court
order, injunction, or other process or decree restraining or seeking to restrain
the Bank from paying any amount under the Letter of Credit. Additionally,
Applicant will indemnify and hold the Bank harmless from and against all claims,
losses, damages, suits, costs or expenses (including reasonable attorneys’ fees
and allocated costs of in-house counsel, and legal expenses) arising out of
Applicant’s failure to timely procure licenses or comply with applicable laws,
regulations or rules, or any other conduct or failure of Applicant relating to
or affecting the Letter of Credit.
(b) If any award, judgment or order is given or made for the payment of any
amount due under this Application and Agreement and such award, judgment or
order is expressed in a currency other than the currency required under this
Application and Agreement, Applicant shall indemnify the Bank against and hold
the Bank harmless from all loss and damage incurred by the Bank as a result of
any variation in rates of exchange between the date of such award, judgment or
order and the date of payment (or, in the case of partial payments, the date of
each partial payment thereof) in the required currency
(c) Without limiting the foregoing, the above indemnities cover all claims and
liabilities for which the indemnified party is not responsible to the Applicant
under this Agreement, or, if not covered in this Agreement, under applicable law
or practice, and the above indemnities cover all claims and liabilities, whether
they arise or are settled formally or informally, in which (i) the Beneficiary
seeks to enforce the Letter of Credit or any pre-advice of its issuance or
amendment, (ii) a third party seeks to enforce the rights of an applicant,
Beneficiary, nominated bank, assignee of letter of credit proceeds, or holder of
a document, (iii) Applicant seeks to enjoin honor or to attach proceeds from
honor or to obtain similar relief against the Bank or (iv) a government agency
seeks to investigate or regulate specifically this Agreement, the Letter of
Credit, or any document or property received under this Application and
Agreement or the Letter of Credit.
(d) Each of these indemnities shall constitute an obligation separate and
independent from the other obligations contained in this Application and
Agreement, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by the Bank from time to time, and
shall continue in full force and effect notwithstanding any award, judgment or
order for a liquidated sum in respect of an amount due under this Application
and Agreement.
6.  Limitations on the Bank’s Liability.
(a) The Bank shall not be responsible to Applicant for, and the Bank’s rights
and remedies against Applicant shall not be impaired by:
(i) action or inaction of the Bank required or permitted under any law, order,
or practice that is required or permitted to be applied to the Letter of Credit
or this Agreement (including the law or any order of a jurisdiction where the
Bank or the Beneficiary is located and the practice stated in the International
Standby Practices, ICC Publication No. 590 (“ISP98”) or the current version,
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce (“ICC”) Publication No. 600 (“UCP 600”) or current version thereof, as
determined at the time the Letter of Credit is issued, , and the decisions,
opinions, practice statements, and official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), and the Institute of International
Banking Law & Practice whether or not the Letter of Credit chooses such law or
practice;
 
(ii) honor without regard to any non-documentary condition(s) in the Letter of
Credit;
(iii) honor or other recognition of a presentation or other demand that includes
forged or fraudulent documents or that is otherwise affected by the fraudulent,
bad faith, or illegal conduct of the Beneficiary or other person (excluding
employees of the Bank and any processing agent engaged by the Bank), whether or
not Applicant is innocent and obtains no benefit;
(iv) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged, or otherwise not entitled to honor;
(v) dishonor, which is authorized by Applicant, which occurs during the
continuance of a Deposit Event, or for which Applicant is unwilling or unable to
reimburse the Bank;
(vi) non-notification to Applicant of the Bank’s receipt of a presentation or
claim for reimbursement under the Letter of Credit or of the Bank’s disposition
thereof;
(vii) if the Bank in its sole discretion approaches Applicant for a waiver of
discrepancies, dishonors regardless of Applicant’s waiver of discrepancies or
request for honor; or
(viii) retention of Letter of Credit proceeds based on a valid exercise of
Bank’s set off rights or on an apparently applicable attachment order, blocking
regulation, or third-party claim notified to the Bank.
(b) Except as may be expressly provided in this Agreement, the Bank shall not be
liable to the Applicant in contract, tort or otherwise and under no
circumstances shall the Bank be liable to the Applicant or any other person for
any special, indirect, consequential, exemplary, or punitive damages.
7.  The Bank’s Discretion.
(a) The Bank may for Applicant’s account at any time provide in the Letter of
Credit or otherwise agree to do or do any one or more of the following:
(i) send the Letter of Credit or conduct any communication to or from the
Beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a Beneficiary;
(ii) assert or waive or, with any necessary consent from the Beneficiary or
other person, amend any provision in the Letter of Credit or applicable practice
that primarily concerns issuer operations (including (A) identification of the
Letter of Credit in any presentation, (B) marking of the Letter of Credit to
reflect a transfer, payment, or other action, (C) specification of banking days
and hours, manner, and place for the Bank’s receiving a  presentation, effecting
honor, and giving notice of dishonor under the Letter of Credit, (D) duration of
the period(s) for examination, approaching Applicant for a waiver, or sending a
notice of refusal, (E) disposition of the Beneficiary’s documents after dishonor
or while approaching Applicant for a waiver, and (F) replacement of a lost
Letter of Credit or recognition of a successor Beneficiary);
(iii) select any branch or office of the Bank or any affiliate of the Bank or
another Bank to act as advising, transferring, confirming, and/or nominated bank
or person under the law and practice of the place where it acts (if the Letter
of Credit permits advice, transfer, confirmation, and/or nomination) or to act
as letter of credit processing agent for the Bank in the Bank’s issuance of the
Letter of Credit or processing of demands or in any other action that the Bank
is required or permitted to take under the Letter of Credit;
(iv) honor any presentation that substantially complies with the terms and
conditions of the Letter of Credit, whether or not the Letter of Credit requires
strict or literal compliance; and
(v) provide for or submit to arbitration, mediation, or the like for the
resolution of any dispute between the Bank and Beneficiary.
(b) Unless specifically committed to do so in a writing signed by the Bank, the
Bank need not consent to any Letter of Credit amendment. If the Letter of Credit
may be extended or terminated by a notice given or other action taken by the
Bank (with or without the passage of time) and if Applicant desires that the
Bank give a notice of non-extension under the Letter of Credit, Applicant should
so notify the Bank in writing more than 15 calendar days in advance of the last
day on which a timely notice may be given to Beneficiary. Whether or not
requested to do so by Applicant, the Bank shall have the right to give such
notice or take such action, to fail or refuse to do so, or to fail to retain
proof of doing so. If the Bank gives such notice or takes such action at
Applicant’s request, then Applicant shall obtain the Beneficiary’s
acknowledgement thereof and, in the case of Letter of  Credit termination,
return of the original Letter of Credit. If the Bank fails or refuses to give a
notice of non-extension or termination at Applicant’s timely written request,
then the Bank’s Letter of Credit fees shall be calculated as if the Bank had
given such notice or taken such action.
(c) If the Beneficiary or another person claims that the Bank has wrongfully
repudiated or dishonored, then the Bank shall have the right to defend or settle
the claim, with or without joining Applicant in any proceeding or negotiation
and without regard to whether the claimant asserts that the Bank is precluded
from relying on a valid defense, and Applicant shall have the obligation to
mitigate damages and, if the Bank pays or settles, to reimburse, indemnify,
account for any benefits, as provided above, and to cooperate with the Bank as
subrogee.
(d) The Bank’s agreement to use, or its use of, its discretion in one or more
instances shall not waive its right, with or without notice to Applicant, to use
its discretion differently in other similar instances and shall not establish a
course of conduct on which Applicant may rely in any other instances under the
same Letter of Credit.
8.  Applicant’s Responsibility for Letter of Credit Text and Practice. Applicant
is responsible for preparing or approving the text of the Letter of Credit as
submitted to and as issued by the Bank and as received by the Beneficiary. The
Bank’s recommendation or drafting of text or the Bank’s use or non-use or
refusal to use text submitted by Applicant shall not affect Applicant’s ultimate
responsibility for the final text. Applicant is responsible for the Bank’s
failure to apply, or to observe standard practice as applied to, Letter of
Credit terms or conditions that (i) are erroneous, ambiguous, inconsistent,
insufficient, ineffective, or illegal, (ii) require the Bank to respond to a
demand in fewer than 3 banking days, or (iii) require Applicant to sign, issue,
or present a document.

 
 
 

--------------------------------------------------------------------------------

Page 4

--------------------------------------------------------------------------------

 
9.  Governing Law and Rules.
(a) This Agreement will be governed by and interpreted in accordance with (i)
U.S. federal law and, (ii) the laws of the state of New York. Unless otherwise
specified in the terms of the Letter of Credit, the Letter of Credit will be
subject to and governed by and interpreted in accordance with the most current
version of the UCP 600 or ISP98, as applicable, in effect on the date the Letter
of Credit is issued. In any event, each choice of law shall be without reference
to the chosen jurisdiction’s provisions regarding conflicts of laws.
(b) Applicant and the Bank agree, to the extent permitted under applicable law,
to waive any right to a trial by jury in any action or proceeding with respect
to any dispute or controversy under this Application and Agreement and hereby
agree that such action or proceeding will be tried before a judge without a
jury.
10.  Applicant Status. The word “Applicant” in this Application and Agreement
refers to each signer (other than the Bank) of this Application and Agreement.
If this Application and Agreement is signed by more than one Applicant, their
obligations under this Application and Agreement shall be joint and several and
each Applicant hereby waives all suretyship defenses such Applicant may now or
hereafter have with respect to any obligations under this Agreement. If there is
more than one Applicant, the Letter of Credit will be issued in the name of the
Account Party listed on the Application, or if no such party is listed, the
first Applicant named on the Application (the “Designated Party”). Applicant
further agrees that the Designated Party shall have the exclusive right to issue
all instructions relating to the Letter of Credit including (without limitation)
instructions as to the disposition of documents and any unutilized funds, waiver
of discrepancies, and to agree with the Bank upon any amendments, modifications,
extensions, renewals, or increases in the Letter of Credit or the further
financing or refinancing of any transaction effected thereunder, irrespective of
whether the same may now or hereafter affect its rights or those of its legal
representatives, heirs, successors or assigns. The Designated Party shall have
specimen signatures on file with the Bank and the Bank may give any notices to
the Designated Party without notice to any other person listed as an Applicant
on the Application.
11.  Representations and Warranties. Applicant represents and warrants to the
Bank that it has the authority to enter into this Application and Agreement and
that such Agreement will not violate or conflict with any of the provisions of
its constituent documents or any other agreement or undertaking to which it is a
party or to which it is bound.
(b) Applicant represents and warrants to the Bank that Applicant has obtained
all licenses and other governmental approvals required for the import, export,
shipping, storage of, financing of or payment for goods and the documents
described in the Letter of Credit. Applicant also represents and warrants to the
Bank that it has paid all applicable levies, duties or other taxes imposed in
connection with the Letter of Credit (other than net income taxes payable by the
Bank). Without limiting the generality of the foregoing, Applicant further
expressly represents and warrants to the Bank that the transactions underlying
the Letter of Credit are not prohibited under the Foreign Assets Control
Regulations of the United States Treasury Department and any importation covered
by the Letter of Credit conforms in every respect with all existing applicable
U.S. and state laws.
12.  Miscellaneous.
(a) No delay, extension of time, renewal, compromise or other indulgence which
may occur or be granted by the Bank shall impair the rights and powers of the
Bank hereunder. The Bank shall not be deemed to have waived any of its rights
hereunder, unless the Bank shall have signed such waiver in writing.
(b) Any notice from the Bank to Applicant shall be deemed given when mailed,
postage paid, or when delivered to a courier, fee paid by shipper, addressed to
Applicant at the address furnished by Applicant to the Bank pursuant to this
Application and Agreement, or when confirmed by electronic confirmation to the
Bank as having been delivered via facsimile or other teletransmission. Any
notice from Applicant to the Bank shall be sent to the address of the Bank
specified by the Bank to Applicant and shall be effective upon receipt by the
Bank.
(c) Each provision of this Application and Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Application and Agreement shall be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Application and Agreement.
(d) Any and all payments made to the Bank hereunder shall be made free and clear
of and without deduction for any present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding income or franchise taxes imposed by the United States and any
political subdivisions thereof (such nonexcluded taxes being herein called
“Taxes”). If Applicant shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 12(d)), the
Bank shall receive an amount equal to the sum the Bank would have received had
no such deductions been made, (ii) Applicant shall make such deductions, and
(iii) Applicant shall pay the full amount deducted to the relevant authority in
accordance with applicable law. Applicant will indemnify the Bank for the full
amount of Taxes (including, without limitation, any Taxes imposed by any
jurisdiction on amounts payable under this Section 12(d)) paid by the Bank and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
asserted. This indemnification shall be made within 30 days from the date the
Bank makes written demand therefor. Within 30 days after the date of any payment
of Taxes, Applicant will furnish to the Bank the original or a certified copy of
a receipt evidencing payment thereof.
(e) This Application and Agreement shall be binding upon Applicant, its
successors and assigns, and shall inure to the benefit of the Bank, its
successors, transferees and assigns; provided that any assignment by Applicant
of any of its rights or obligations under this Application and Agreement without
the prior written consent of the Bank shall be void.
     
(f) If the Applicant requests the Bank to increase the amount of the Letter of
Credit, extend or renew the Letter of Credit, otherwise modify the terms of the
Letter of Credit, or finance or refinance any transaction effected under the
Letter of Credit, Applicant agrees that this Agreement shall continue to bind it
with respect to any action taken by the Bank or any of the Bank’s correspondents
in accordance with such increase, extension, renewal or other modification and
as to any transaction so financed or refinanced.
(g) Applicant shall pay the Bank for reasonable attorneys’ fees and allocated
costs of in-house counsel, and legal costs paid or incurred by the Bank in
connection with this Agreement or the related Letter of Credit (including,
without limitation, the defense by the Bank of any proceeding initiated by the
Applicant to enjoin or restrain any drawing, payment or negotiation of the
Letter of Credit by the Bank, even if the Applicant is awarded such relief,
provided only that the Bank has acted in good faith in defending such action).
(h) Unless the Applicant has specified in the Application that the wording of
the Letter of Credit must be exact, Applicant understands that the final form of
the Letter of Credit may vary from the wording specified in the Application, and
Applicant authorizes the Bank to make such changes, not materially inconsistent
with the Application, which the Bank deems necessary or appropriate. Applicant
understands that the risk to Applicant is greater if Applicant requests a
standby letter of credit which requires only a draft, rather than a standby
letter of credit which requires supporting documentation.
(i) In the event of any change or modification, with the consent of Applicant,
which consent may be given by any means of submission acceptable to the Bank,
including, without limitation, computer, facsimile or telex, relative to the
Letter of Credit or any instrument called for hereunder, including any waiver
made or in good faith believed by the Bank to have been made by Applicant of any
term hereof or the noncompliance of any such instruments with the terms of the
Letter of Credit, this Application and Agreement shall be binding upon Applicant
with regard to the Letter of Credit as so changed or modified, and to any action
taken by the Bank or any of its correspondents relative thereto. No term or
provision of this Application and Agreement can be changed orally, but only in a
writing and signed by Applicant and the Bank. This Application and Agreement may
be amended, supplemented or modified from time to time by a rider, amendment or
supplement executed by Applicant and accepted by the Bank.
(j) The Bank assumes no liability or responsibility for the consequences arising
out of delay and/or loss in transit of any message, letter or documentation, or
for delay, mutilation or other error arising in the transmission of any
teletransmission. In no event shall the Bank be liable for any special,
indirect, consequential or exemplary damages.
(k) If Applicant includes in the Application any language describing events or
conditions that would not be possible for the Bank to verify solely from the
documents required to be presented under the Letter of Credit, Applicant
acknowledges and agrees that the Bank has no obligation to verify compliance
with such requirements.
 
NOTICE OF FINAL AGREEMENT. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
This Application and Agreement is executed by Applicant on 11/23/2016 .
 
 
 
 
 
Qualcomm Incorporated
Name of Applicant
 
Matthew Post
 
 
Director, Treasury
By:
 
Title
 
 
Name of Applicant (if any, co-signing with the Applicant above)
 
By:
     Title  
(WHERE SPECIMEN SIGNATURES OF THE APPLICANT NAMED ABOVE ARE NOT ON FILE WITH
BANK OF AMERICA, THE FOLOWING SIGNATURE VERIFICATION IS REQUIRED.)
 
The above signature of an officer, partner or agent of each Applicant indicated
above confirms to that on file with us and such officer, partner or agent is
fully authorized to sign this Agreement for such Applicant.
  By:      BANK (Full Name)
 
(Bank Address)
 
Authorized Signature/Title (Specimen signature of the signer must be on file
with Bank of America) 
  
FOR OFFICE USE ONLY 
                           ☐ Trade Operations  _________________  Mail Code# 
____________________    
 COMMISSION    ☐ Per Standard Fee Schedule         ☐ Other ________   
               ☐ Charge Banking Center 
                            ☐ Charge Directly                        ☐
Commissions and­­ Charges­­­­­­­    ☐ Drawing, Commissions
                                                               
               only                                       and Charges
 
 APPROVING OFFICER (Printed Name)                                     PHONE #
 
 OFFICER TELEPHONE #                                                         
FAX #
   

 
 

--------------------------------------------------------------------------------

Page 5

--------------------------------------------------------------------------------

 
  DDA APPLICANT A/C #
 
 
  OFFICER NUMBER AND COST CENTER NUMBER
 
  APPROVING BANK OFFICER SIGNATURE
 
 
Bank of America, N.A.
 
  OFFICER - INTEROFFICE ADDRESS
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Page 6